Citation Nr: 0624084	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  01-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee degenerative 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Houston, Texas, which, in pertinent part, denied 
the above claim.

In July 2002, the veteran testified at a video-conference 
hearing over which a Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

This matter was previously before the Board in July 28, 2003, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  In a letter from the Board 
dated in June 2006, the veteran was notified that the 
Veterans Law Judge that had conducted the July 2002 video-
conference hearing was no longer with the Board.  The veteran 
was offered the opportunity to have an additional hearing 
before a Veterans Law Judge.

In a letter received by the Board in June 2006, the veteran 
indicated that he wished to be scheduled for a hearing with a 
Veterans Law Judge at the RO.  Therefore, in order to afford 
the veteran due process, this case must be remanded to the RO 
for an appropriate hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the RO, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



